Title: To George Washington from Robert Leslie, 20 April 1789
From: Leslie, Robert
To: Washington, George



Sir
Philadelphia April the 20 1789

Nothing but a knowledge of you goodness, Could Create in me a presumption to trouble your Excellency with the folowing nerrative, and as no apology can be Sufficient to excuse me, I need not atempt any, but leave it to your Excellency, to pardon or condemn as it best deserves.
I was at the age of Eighteen, by the death of my parents, left without Either money friends or a trade, the Clock and Watch business was what I wished to learn, but not being able to find any person that would take me as apprentice for so short a term as three years, without a fee, and as I had none to give; and not being willing to bind myself for a longer time, I undertook to study the business myself, and in the space of two years acquired a perfect knoledg of it, but findeing very little of it to be done in the place where I then lived (namely the Head of Elk in maryland) I removed to Philadelphia, where I have now been two years, labouring under maney disadvantages, occasioned by a number of gentlemen in the same line, who had all of their Characters well establish’d engross’d near all the business So that very little of it fell to me. in this setuation, I had meney lasure hours which I employed in making Improvements on Clocks and Watches, in which I Succeaded So well that I have

now brought boath to as greate perfection as there seemes to be any nedcesety for, and for which I have a prospect of obtaining a patent from the legeslature of this State. yet I am of opinion it cannot be of greate advantag either to myself or the public, for as almost every man may do without either Clock or watch, they may be look’t uppon as a superfluous article, and meney that use them pay more regard to the apearance then the quallity, and say, that common ones will serve for common use. and if mine are now lower priced then those imported from urope there is very little inducement to purches them, but I would fain hope that the time I have spent in those Studys has not been lost, as it has induced me to serch into the principles of almost every other Machine, Sevrel of which I have improved, and invented Sevral new ones, the theory of which has been unanimously approved of by sevral gentlemen of knoledg that have seen them. I shall just take the liberty of mentioning a few of thos which I hope will better answer the purpase they are intend for then any that has ever been thought of. They are as followes.
A Tide Mill which may be erected on any warf, and will go with both ebb and flud tide. A Machine for Thrashing wheat. a boat to sail against the wind, and with the same Sails go in all other directions. A Wind Mill on which the wind is better applyed then in any other. and the house may be built to any size or form as it is not confined to the taul Conic figure. a Machine for raiseing water for the use of medoes or any thing elce, which is moved by wind and requiers no atendence. a simple machine by which a man may propel a boat and have his whole weight aded to the strenth of his armes, which will enable him to make more way, and be less feteaged then in the common way of rowing. I have also planed sevral Machines for Manufacturing differen articles among which is one to make shot of all sizees with greate expedition.
but as my setuation at preasent will not admit me to make experiments on any thing but Clocks or watches, which I can do and atend my shop at the same time, I have not an opertunity either of discovering or improveing the faults of any other machines. So that to my greate mortifycation I am provented from makeing any farther progress at present, and from the reasons

before metioned there is no prospect of my present ocupations ever placeing me in a better setuation to proceade.
Now as your Excellency must by this time be convinced that after intrudeing such a preamble of selfpraise, that I have some favour to beg, which is realy the case, yet when I reflect on my own unworthy ness I can hardly dane to make it known, but in hopes of your Excellencys pardon I will venter to inform you, it is, that if your Excellency will be pleased to think of me if you should ever have any imployment to dispose of, the duties of which, by exerting myself, I might perform and have one or two hours in the day to apply myself to studing and making experiments on such things as might be useful, I should not care how mean or low an ocupation it may be, provided it would afford me food and reament, and admit me to live as obscure as possible, for if I should have the good fortune either to invent or improve on any thing that would be of use to my country, I would not wish to lessen it in the eye of the public, by makeing myself know as the inventor. for I have seen meney useful inventions either unnoticed or dispised, mearly because they ware the productions of som person in mean circumstances, and as some of the watchmaker in this city have ecerted that it is imposible I am capable of makeing any improvements on that business as I never sarved an aprintesship to it, and not doubting but that every mechinic will make use of the same expressions, if I should atempt any thing that they thought would enterfair with any of thier ocupations, tharefore to avoide the displeasure of any of my countrymen, and that the world ma judg of my productions with an impartial eye, I should wish to lay them before your Excellency from time to time, in order that you mite make aney use of them you thought proper. as it is not to gain honour or profit I wish to make use of what little knoledg I have, but mearly to serve my country, and gratify a pation for invention which has grown uppon me so that I have no hopes of concuring it.
Therefore if your Excellency should condecend to honour me with such an imployment as I have mentioned, I will endever to adapt myself to it, provided it does not requier a literal aducation, as the uncorrect lines I have intruded on you will prove that I have not had that advantage, but as for my other

abilityes and morral charector, I hope to produce such recommendations, as will convince you that I am no imp[o]sture nor one that wishes to aquire any thing but knoledg and virtue.
I now most sencearly beg pardon for the liberty I have taken and hope to have it in my power to let you know at a futer day as well as at preasent How much I am your Excellences mos. obeadend and humble servent

Robert Leslie


N.B. if your Excellency should ever think me worthy of your notice the inclosed paper is a direction where to find me.

